Citation Nr: 0008046	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The record shows that the veteran had active military service 
from June 1978 to March 1982 and from January 1991 to March 
1991.  He served in the Michigan Army National Guard from 
November 1982 to July 1997.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

The veteran contends, in essence, that he was treated for a 
psychiatric disability, namely schizophrenia, during active 
duty for training in June 1994 and March 1995.  Specifically, 
the veteran maintains that he was hospitalized at Ft. 
Benning, Georgia in the summer of 1994 while serving active 
duty for training.  The record reflects that the veteran was 
hospitalized from March to April 1995 at a private facility 
for psychosis.  It was indicated historically at that time 
that the veteran had been hospitalized for four days at a 
military installation in the summer of 1994 while on active 
reserve duty.  Medical records of the reported 
hospitalization in 1994 are not in the file.  

In that connection, the Board notes that the RO appears to 
have attempted to obtain the veteran's National Guard medical 
records.  However, the record suggests that the veteran's 
service medical records are not complete.  There are no 
active duty medical records in the file.  It is not clear 
whether the RO has requested the veteran's medical records 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  

The Board notes that the dates of the veteran's active duty 
for training and inactive duty training have not been 
verified.  

Based on the foregoing, the Board is of the view that further 
development is required for an equitable disposition of this 
matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service including 
active duty training for training or 
inactive duty training anytime in 1994.  

2.  Then, the RO should attempt to obtain 
all of the veteran's service medical 
records from all relevant sources to 
include the NPRC and obtain any treatment 
records for the veteran from Ft. Benning, 
Georgia at any time in 1994.  If no 
additional service medical records are 
forthcoming, the RO is requested to 
provide a clear explanation as to why 
they are unavailable.  

3.  Inasmuch as this Remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the record contains 
all requested information.  Stegal v. 
West, 11 Vet. App. 268 (1998).  Then, 
after undertaking any other indicated 
development, the RO should readjudicate 
the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




